Citation Nr: 0429434	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Evaluation of left knee disorder, status post arthrotomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served from November 1967 to October 1970.

This matter arose on appeal from an August 2002 rating 
decision issued by the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO issued a rating decision in August 2002, granting 
service connection for left knee, status post surgery, and 
evaluating it as 10 percent disabling.  

The veteran filed a notice of disagreement as to the initial 
rating in August 2002.  In March 2003, the RO provided him 
with a statement of the case, explaining the applicable 
regulations and the basis for denying a higher initial 
rating.  The veteran filed a substantive appeal using VA Form 
9 in April 2003, indicating that he wanted a Board of 
Veterans Appeals (BVA) hearing at a local VA office.  A 
hearing before a traveling member of the BVA was scheduled 
for January 2004.  

The RO sent the veteran notice of his hearing date in 
December 2003 and January 2004.  The December 2003 notice was 
returned to the RO, noting that the letter was not 
deliverable to the address.  The address listed on the 
December 2003 and January 2004 letters corresponded with the 
address that the veteran noted on his application for 
compensation and pension in December 2001, but did not match 
addresses listed on subsequent communications with the 
veteran.  The veteran's claim's file notes that he did not 
appear for his hearing.  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  In addition, when the hearing 
is scheduled, the person requesting it will be notified of 
its time and place.  See 38 C.F.R. § 20.704(b) (2003).  

As such, and in accordance with the veteran's request, the 
veteran must be provided an opportunity to present testimony.  
A failure to appear for a hearing is excusable when 
notification of the hearing is not mailed to the correct 
address.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
Hearing.  Notification should be sent to 
the correct address (in this case, a PO 
Box).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


